DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed October 11, 2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of August 10, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4 and 7 the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“the upper sheet container having a sloped face inclined downward from downstream toward upstream in a container insertion direction in which the upper sheet container is inserted into the image forming apparatus, provided on at least one of a downstream side in the container insertion direction of a lower portion of the upper sheet container,
wherein the upper sheet container is configured such that when inserted into the image forming apparatus, the sloped face of the upper sheet container contacts the sheet contact member, such that the sheet contact member is guided to move downward along the sloped face of the upper sheet container,” [emphasis added]. Claims 2, 3, 5 and 6 are considered allowable by virtue of their dependence on claims 1 and 4 respectively.
Kwag US 5,216,474 teaches a sheet detector and a sloping face stand that is raised to meet it, however the sloping stand is not part of a second cassette or tray.
Azumi US 6,308,948 and Kohama US 9,745,156 teach a sheet tray with a sloped face but it’s not the second tray and doesn’t contact the sheet detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852